Citation Nr: 0826716	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability of the 
cervical and thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1994 to June 1997.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection.  

In February 2005, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer, a transcript of 
which has been associated with the claims folder. 

This appeal was previously before the Board.  In July 2007, 
the Board remanded the appeal for further development and a 
medical examination and opinion.  That development having 
been completed, the appeal is ready for the Board's review.  


FINDINGS OF FACT

1. The veteran had chronic back pain during service. 

2.  The veteran currently has a disability of the cervical 
and thoracolumbar spine.  

3.  The veteran's current back condition is related to his 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for a disability of the 
cervical and thoracolumbar spine have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

In the record, there is evidence in support of, and against, 
the claim as to each of the requirements for service 
connection.  As discussed below, however, when the 
credibility of the evidence is considered, service connection 
is warranted on this record.  

In August 2004, Dr. Jennings of the Back Pain Institute 
diagnosed the veteran with lumbar intervertebral disc without 
myelopathy, lumbar of lumbosacral intervertebral disc, 
sciatica, lumbosacral plexopathy nerve injury, and low back 
pain.  He provided no physical findings, diagnostic test 
results, or rationale for his statement.  

In February 2005, Dr. Pannozzo of the Pain Centers Nationwide 
diagnosed the veteran with a facet capsulitis at C4-C5, T8-
T9, T9-T10, and T12-L1, with associated injuries at T4-t5 and 
T5-T6.  No X-ray evidence of treatment records were provided 
with the report.  

In April 2005, the VA compensation and pension (C&P) examiner 
diagnosed with veteran only with mild scoliosis of the lumbar 
spine.  There is no indication that he relied on any X-ray 
evidence in making his diagnosis.  

The veteran had a physical examination shortly after the C&P 
examination and his primary care physician diagnosed him with 
chronic back pain in April 2005.  And in June 2005, an 
orthopedic surgeon noted that due to pain, he had very 
limited range of motion of his spine in all directions.   

In April 2008, the same VA examiner who had conducted the 
April 2005 C&P examination examined the veteran again.  After 
reviewing the claims folder, the reports of Doctors Jenkins 
and Pannozzo, the X-ray evidence, and conducting an 
examination, the C&P examiner diagnosed the veteran with 
degenerative disc disease and degenerative joint disease of 
the third to sixth vertebrae (C3-C6) and degenerative disc 
disease of the first lumbar vertebra (L-1).  The April 2008 
examiner also diagnosed the veteran with a minimal lower 
thoracic dextroscoliosis and minimal mid-lumbar 
levoscoliosis, which he found to be developmental in the 
first twelve to fifteen years of life.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Dr. Jenkins's 
August 2004 report is merely a list of his diagnoses.  He did 
not discuss X-ray evidence or any other findings to support 
those diagnoses.  He provided no underlying treatment 
records.  Since there is no evidence upon which to review his 
diagnoses, very little weight is assigned to that report.  

Similarly, while  the April 2005 C&P examiner found no 
disability other than a developmental defect, the record does 
not reflect that he had access to X-ray evidence at that 
time.  Moreover, the April 2005 C&P report failed to address 
the reports of Doctors Jenkins and Pannozzo.  Since that 
April 2005 C&P report consists of conclusory phrases rather 
than an explanation of his rationale, it is a bit too cryptic 
and too brief to warrant the assignment of much weight. 

On the other hand, while Dr. Pannozzo did not discuss any X-
ray evidence, he did provide his examination findings and 
rationale for his conclusions.  Similarly, the VA examiner, 
when he had radiographic evidence and reviewed the reports of 
the other doctors, determined that in addition to the 
developmental scoliosis, the veteran had other disabilities 
of the cervical and lumbar spine.  The Board finds that with 
respect to the issue of a current disability, the reports of 
Dr. Pannozzo and the April 2008 C&P examination are entitled 
to more weight than the other reports.  Accordingly, the 
record establishes the first requirement for service 
connection-that is, that the veteran currently has a 
disability of the cervical and lumbar spine.  

As for the service connection requirement that the veteran 
incurred an injury or disease during service, there is no 
record of inservice treatment for an injury to the spine.  
Indeed, the veteran testified at his February 2005 personal 
hearing that there was no specific incident where he injured 
his back; rather, he believed that his back pain was the 
result of the accumulation of many jumps and the weight he 
had to carry when jumping for the Ranger Battalion.  
Transcript at 5.  Of course, as a lay person, the veteran 
cannot provide competent evidence as to the etiology of his 
back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  But the fact that 
he did not ever seek treatment of his back is evidence 
against his claim.  

There is conflicting evidence about the condition of the 
veteran's back right before discharge.  In preparation for a 
medical board examination, the veteran was given a physical 
examination in March 1997.  On the report of medical history, 
the veteran marked that he had recurrent back pain.  In the 
space for the examiner to comment on all positive answers by 
the veteran, the examiner wrote chronic low back pain.  Upon 
physical examination, that examiner determined that the 
veteran's spine was normal.  Yet, in the portion of the 
examination report to list defects and diagnoses, that 
examiner recorded chronic back pain.  

The medical board ordered X-rays of the veteran's spine.  The 
March 1997 X-ray report showed that the vertebral segments 
were of normal number, height, and alignment, with disc 
spaces and pedicles intact.  The sacrum and SI joints 
appeared normal.  There was no evidence of degenerative 
disease, anomaly, neoplasm, or recent injury.  The March 1997 
report of the Medical Board noted the normal lumbar spine X-
ray and did not discuss the veteran's complaints of chronic 
back pain.  The April 1997 report of the Physical Evaluation 
Board proceedings determined that the veteran's medical and 
physical impairment prevented reasonable performance of 
duties required by grade and military specialty and the 
veteran was retired due to disability.  That report did not 
mention the veteran's back at all.  
Thus, an inservice injury is not clearly established by the 
inservice evidence. 

But a veteran is not limited to inservice evidence to 
establish an inservice injury or disease.  Determinations of 
service connection are based on review of the entire evidence 
of record, with due consideration to VA's policy to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a);  see also 38 C.F.R. § 3.303(d) (post-service 
evidence may be used to establish that a disease diagnosed 
after service was incurred during service).  

The veteran's representative argues that service connection 
should be granted on the basis of chronicity.  With a disease 
shown as chronic in service, a subsequent manifestation of 
the same chronic disease at any later date, however remote, 
will be service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b);  see also Groves 
v. Peake, 524 F.3d 1306 (2008) (where chronic disease is 
diagnosed in service and subsequently is again manifest, 
service connection is presumed, less there is intercurrent 
cause).  

Here, however, the veteran was not diagnosed with 
degenerative disc disease or degenerative joint disease 
during service; only his chronic back pain was noted.  His 
spine X-rays during service were normal.  All of his other 
physical examinations during service lacked any complaints 
of, or findings of, back problems.  And merely because the 
term "chronic" is recorded by an examiner does not 
establish a chronic condition; there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  There is only the one instance 
(March 1997 medical board examination report and medical 
history report) where back pain was recorded, with 
manifestations of back pain noted nowhere else during 
service.  Even the veteran's lay statement provides no detail 
as to the chronicity of his back pain during service.  See 
February 2005 Statement by Veteran (I know that my back 
started hurting while I was in jump school, but I didn't want 
to complain too much because I still wanted to be a Ranger).  
He does not indicate in any statements how often he had back 
pain during service.  

The regulations provide further that in the absence of 
evidence establishing chronicity during service, inservice 
incurrence can be established through continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of a chronic disease may be legitimately 
questioned).  But the record lacks evidence of continuity of 
symptomatology.  The veteran and his mother produced 
statements that he now has back pain and that he had back 
pain during service, but there is no evidence indicating that 
once the back pain began, it continued to the present.  Thus, 
inservice incurrence is not established on the basis of 
continuity of symptomatology. 

On the other hand, there are two opinions in the record that 
the veteran's current back disability is related to service.  
If a medical relationship exists between a veteran's active 
military service and his current disability, it logically 
follows that the veteran incurred an injury or disease in 
service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992); see 
also Hensley v. Brown, 5 Vet. App. 155 (1993) (if hearing 
loss doesn't meet disability standards at discharge or during 
presumptive period, service connection may be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service).  

Dr. Pannozzo examined the veteran's back, recorded his 
medical history-including the fact that the veteran had 
recently hurt his back on at his post-service civilian job-
and examined the veteran's X-ray report.  He concluded that 
the severity of the X-ray findings were attributable to 
severe injuries and the most likely injuries causing those X-
ray findings were from a paratrooper falling with a heavy 
load or having a significant impact.  Dr. Pannozzo 
specifically ruled out an intervening cause by explaining 
that the veteran's activities since discharge that he had 
related to the doctor were not capable of causing the kinds 
of findings that appeared on his X-rays.  Given the 
thoroughness of the examination and the explanation of his 
rationale, the Board assigns great credibility to Dr. 
Pannozzo's report.  

In addition, the April 2008 C&P examiner determined that it 
was at least as likely as not that except for the 
developmental defects of scoliosis, the veteran's current 
condition of his cervical/thoracolumbar spine had its onset 
in active service, and was caused by, or related to, military 
service.  The examiner provided no rationale for his opinion.  
Yet, this conclusion appears to be contrary to the cryptic 
opinion provided three years before by the same VA examiner.  
See April 2005 C&P Examination Report (no history of trauma; 
nothing is impaired; questionable relationship to military 
service; less likely pain not caused by or related to 
military service).  After he examined the X-rays that showed 
degenerative disc disease and degenerative joint disease, 
that examiner changed his position as to whether the veteran 
had a current disability and provided a medical opinion that 
the veteran's current disability was related to service.  
Since that is consistent with the report of Dr. Pannozzo and 
with the X-ray evidence in the record, the Board finds the 
April 2008 opinion of the examiner more credible than his 
earlier April 2005 opinion.  

The RO rejected the April 2008 C&P examiner's conclusions 
because it determined that the examiner's opinion was 
predicated on facts that had been embellished by the veteran.  
The April 2008 examiner recorded that the veteran had jumped 
200 to 250 times during service.  The RO found that statement 
to be inconsistent with the places, types, and circumstances 
of his service as shown by service records, the official 
history of the organizations in which the veteran served 
(including the 75th Ranger Regiment), his medical records, 
and the pertinent medical and lay evidence.  The RO concluded 
that generously estimating his claim, factoring in time on 
physical profile, the veteran would have been required to 
jump every 3 to 4 days including weekends.  

The Board finds no evidence to support those findings.  The 
evidence in the claims folder shows that the veteran received 
a parachutist badge and was assigned to a Rangers Regiment.  
And while his primary specialty is listed as infantryman, the 
veteran's service treatment records support the claim that he 
was jumping from airplanes, because both his knees were 
injured in that manner.  No official history of the 75th 
Ranger Regiment appears anywhere in the claims folder for the 
Board to review.  Nor can the Board identify any pertinent 
medical or lay evidence to indicate that the veteran jumped 
fewer than 200 times.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  A lay person is competent to testify about 
injury or symptomatology where the determinative issue is not 
medical in nature. Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (lay person competent to testify of the observable 
series of events leading to an injury).  The veteran is 
therefore competent to testify as to the number of times he 
was required to jump from an airplane in the Rangers 
Regiment.  

Finally, even using the RO's estimates (for which no evidence 
appears in the record), a term from September 1994 to 
June 1997 would be approximately 1,035 days, and if the 
veteran jumped every 3 to 4 days (including weekends), he 
would have jumped between 256 to 345 times.  Thus, the Board 
finds that the veteran's claim to have jumped between 200 and 
250 times is entirely credible.  

As noted above, there is conflicting evidence about all three 
requirements for service connection.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But the 
Board has assigned greater credibility to the evidence 
supporting the veteran's claim.  Thus, the veteran has a 
current disability of the cervical and thoracolumbar spine, 
he incurred a back injury during service, and his current 
back disability is related to his active military service.  
Service connection is therefore warranted on this record.  

Duties to notify and to assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Here, the Board is granting in full the benefit sought on 
appeal.  Assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
discussed here.  


ORDER

Service connection for a disability of the cervical and 
thoracolumbar spine is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


